      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 1 of 35



                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Steyr Arms, Inc.

    v.                                 Civil No. 17-cv-483-JD
                                       Opinion No. 2018 DNH 255
Sig Sauer, Inc.


                      CLAIM CONSTRUCTION ORDER

    Steyr Arms, Inc. brought suit, alleging that Sig Sauer,

Inc. is infringing U.S. Patent No. 6,260,301 (“‘301 Patent”),

which Steyr owns.    The ‘301 Patent pertains to a pistol with a

plastic housing, and Steyr accuses Sig Sauer’s P250 and P320

pistols of infringement.    The parties have filed their claim

construction briefs, addressing five disputed limitations in the

single claim of the ‘301 Patent.      A hearing was held on claim

construction.


                         Standard of Review

    In a patent infringement action, “the claims of a patent

define the invention to which the patentee is entitled the right

to exclude.”    Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed.

Cir. 2005) (en banc).    “Claim construction seeks to ascribe the

‘ordinary and customary meaning’ to claim terms as a person of

ordinary skill in the art would have understood them at the time

of the invention.”    Sumitomo Dainippon Pharma Co., Ltd. v.

Emcure Pharms. Ltd., 887 F.3d 1153, 1157 (Fed. Cir. 2018)
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 2 of 35



(quoting Phillips, 415 F.3d at 1312).       Patent claims may be

limited, however, by the patent’s specification and prosecution

history.   Id.   “A patent’s specification ‘includes both the

written description and the claims’ of the patent.”         WesternGeco

LLC v. ION Geophysical Corp., 889 F.3d 1308, 1323 (Fed. Cir.

2018) (quoting In re Packard, 751 F.3d 1307, 1320 n.11 (Fed.

Cir. 2014)).     “[W]hen the district court reviews only evidence

intrinsic to the patent (the patent claims and specifications,

along with the patent’s prosecution history), the judge’s

determination will amount solely to a determination of law.”

Teva v. Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841

(2015).


                              Background

    The ‘301 Patent is titled “Pistol, Whose Housing is

Composed of Plastic” and describes a pistol that is made from

both plastic, to reduce its weight, and metal, to accommodate

the forces that occur during firing.       As stated in the patent,

the “invention relates to a pistol which comprises a housing

composed of plastic, a barrel slide (which contains a barrel and

a breech and is guided in the longitudinal direction with

respect to the housing) and a trigger mechanism.”         ‘301 Patent,

col. 1, ll. 6-10.




                                   2
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 3 of 35



     The application that resulted in the ‘301 Patent was filed

on August 13, 1999.      As presented in the application, the patent

had four claims, an independent claim and three dependent

claims.    The Patent Examiner rejected all four claims as

anticipated by U.S. Patent No. 5,669,169 to Schmittter, et al.,

and rejected Claims 1 through 3 as anticipated by U.S. Patent

No. 4,409,882 to Blackshaw, et al., and U.S. Patent No.

5,293,708 to Strayer, et al.

     The applicant’s counsel met with the Patent Examiner in

December of 2000 to discuss the Office Action.           The Examiner

completed an office communication document to reflect the

meeting with counsel.       The interview summary states they

discussed items 1-6 in the Office Action, discussed

incorporating Claims 1 through 3 into one claim, and “Mentioned

items 70 and 130 in combination (in Schmitter et al.).”             Doc.

46-10, at SIG001565.       The Examiner could not at that time make a

determination about patentability.

     As the result of the meeting, the application was amended

to combine Claims 1-3 into a single claim, Claims 2 and 3 were

cancelled, and Claim 4 was amended to answer a question about

the means for locking the barrel.1         The Patent Office again


     1 The question, part of item 4 in the office action, asked
“what portion or part of the multifunction metal part is
intended to correspond to the claimed ‘means for locking a
barrel to the barrel slide’?”

                                      3
          Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 4 of 35



rejected the application as being anticipated by Schmitter, et

al.   In the Office Action, the Examiner determined that Claim 4

would be allowable if it were amended to include all of the

limitations expressed in Claim 1.

      In response, the applicant filed an amended application

that cancelled Claim 4 and included the subject matter of Claim

4 in a single claim, Claim 1.         That claim was allowed, and the

‘301 Patent issued on July 17, 2001.          The single claim in the

‘301 Patent is:

           1. A pistol comprising a housing; a barrel slide
      movably mounted on the housing for movement in a firing
      direction with respect to a barrel; and a trigger
      mechanism located, at least in part, within the housing,
      the improvement which comprises a multifunction metal
      part removably insertable within said housing, said
      multifunction metal part being provided with guides for
      the barrel slide and means for supporting the trigger
      mechanism, said multifunction metal part and housing are
      each provided with a transverse hole which receives a
      shaft for connecting the housing and the multifunction
      metal part together, the housing has a rear wall which
      is provided with a recess for receiving a projection on
      the multifunction metal part the multifunction metal
      part includes control means for locking said barrel in
      the barrel slide.

      In September of 2015, Steyr brought suit against Beretta

USA Corp., alleging that Beretta infringed Claim 1 of the ‘301

Patent.2     In that case, the parties disputed three limitations in

claim 1:


      2Steyr’s complaint against Sig Sauer in this case was also
filed in the Northern District of Alabama but was transferred to
this court by an order issued on October 11, 2017.

                                       4
        Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 5 of 35



    (1) “means for supporting the trigger mechanism;”
    (2) “the multifunction metal part includes control means
    for locking said barrel in the barrel slide;” and
    (3) “housing has a rear wall which is provided with a
    recess for receiving a projection on the multifunction
    metal part.”

Steyr Arms, Inc. v. Beretta USA Corp., 15-cv-1718-MHH, 2018 WL

1876345, at *5 (N.D. Ala. Apr. 19, 2018) (quoting claim 1, ‘301

Patent) (“Beretta”).      The court construed the first two disputed

terms but held that the third term did not require construction

because its meaning was “clear on its face.”          Id. at 13.

    Steyr filed suit against Sig Sauer in this case in May of

2017.   Following briefing, a claim construction hearing was held

on November 14, 2018.      Counsel for the parties presented slides

and argument to support their claim construction theories.


                                Discussion

    Steyr alleges that Sig Sauer has infringed and continues to

infringe Claim 1 of the ‘301 Patent.         As stated in their Joint

Claim Construction and Prehearing Statement (“Joint Statement”),

the parties dispute the meaning of five limitations in Claim 1

of the ‘301 Patent.     The disputed limitations are:

    (1) “multifunction metal part,”
    (2) “means for supporting the trigger mechanism,”
    (3) “a transverse hole which receives a shaft for
    connecting the housing and the multifunction metal part
    together,”
    (4) “a rear wall which is provided with a recess for
    receiving a projection,” and




                                     5
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 6 of 35



     (5) “control means for locking said barrel in the barrel
     slide.”

Claim 1, ‘301 Patent.

     The court in Beretta construed terms in Claim 1 of the ‘301

Patent based on intrinsic evidence, making the claim

construction a legal determination.         While the claim

construction order in Beretta is neither precedential nor

controlling for purposes of this case, that court’s reasoning

and the legal principles applied may inform this court in

construing the disputed terms that are presented here.3


A.   Multifunction Metal Part

     Steyr proposes that the term “multifunction metal part” be

construed to mean:

     A metal multifunction part removably insertable into
     the housing as a single part rather than individual
     component parts, the multifunction metal part
     including a projection, guides for the barrel slide,
     means for supporting the trigger mechanism, a
     transverse hole to receive the shaft for connecting
     the housing and the multifunction metal part together
     and control means for locking the barrel in the barrel
     slide.




     3 Steyr acknowledges the existence of the Beretta case but
does not otherwise address that court’s claim construction
analysis or conclusions. Sig Sauer asserts that the Beretta
case is neither intrinsic nor extrinsic evidence for purposes of
this case and states that the claim construction opinion “is of
little value to claim construction in this case.” Sig Sauer
also argues that the reference to the multifunction metal part
in Beretta was wrong.

                                      6
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 7 of 35



Steyr’s proposed construction incorporates other terms and

limitations in Claim 1 beyond the scope of the disputed term:

“multifunction metal part.”        Sig Sauer proposes that the term be

construed to mean: “a one-piece metal frame that serves multiple

functions.”

     The real dispute is whether the multifunction metal part is

limited to being “one piece” or instead can be formed from

component pieces that are assembled before the part is inserted

into the housing.      Steyr contends that “one piece” would

improperly impose a limitation that is not in the claim.             Sig

Sauer argues that as described and shown in the specification,

the claimed multifunction metal part is one piece.4

     The specification refers to the multifunction metal part as

“a single, multifunction part.”           Col. 1, ll. 48-49; see also

Abstract; Figs. 4, 5, & 6.        The limitation of “single” suggests

that the part is one piece.        Steyr argues, however, that the

patent uses the word “single” to distinguish the invention from

prior art that used separate parts to accomplish the same

purpose and that “single” does not limit the multifunction metal

part to one piece.



     4 Sig Sauer also asserts that Steyr disclaimed the use of
multiple pieces to assemble the multifunction metal part during
the prosecution of the patent application. For the reasons
explained in Part E, construing “control means,” the court is
not persuaded that a disclaimer occurred.

                                      7
        Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 8 of 35



     The patent does not define “single”.          In the Detailed

Description section, the patent explains that the single,

multifunction metal part “can be produced in various ways, being

milled from solid, as a precision casting, by welding individual

parts together, or even as a stamped sheet-metal part.”             Col. 3,

ll. 17-20.    Each described process would produce a one-piece

part.   The patent does not describe assembling separate parts

that would fit together as a metal multifunction part.            Taken in

light of the ways to produce the multifunction metal part, the

term “single” means formed as one piece that may be accomplished

by milling from one piece of solid metal, from casting metal,

from stamping the part from sheet metal, or by welding parts

together into a one-piece part.

     As such, the patent claims a multifunction metal part that

is a single, one-piece, entity.          Although in one means of

construction, the multifunctional metal part may be made from

separate pieces that are welded together, once formed, the part

is a single, one-piece, part that cannot be returned to separate

pieces without harming or destroying the multifunction metal

part.

     Therefore, multifunction metal part is construed to mean:

     A single, one-piece metal frame that serves multiple

functions.



                                     8
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 9 of 35



B.   Means for Supporting the Trigger Mechanism

     The parties agree that the second disputed claim limitation

is a means-plus-function limitation.5         See 35 U.S.C. § 112(6).

“An element in a claim for a combination may be expressed as a

means or step for performing a specified function without the

recital of structure, material, or acts in support thereof, and

such claim shall be construed to cover the corresponding

structure, material, or acts described in the specification and

equivalents thereof.” 35 U.S.C. § 112(6).6          The court uses a two-

step process to construe a means-plus-function limitation.               IPCom

GmbH & Co. v. HTC Corp., 861 F.3d 1362, 1370 (Fed. Cir. 2017).


     5 “If a patentee chooses to disclose a single embodiment,
then any means-plus-function claim limitation will be limited to
the single disclosed structure and equivalents thereof.”
Mettler-Toledo, Inc. v. B-Tek Scales, LLC, 671 F.3d 1291, 1295-
96 (Fed. Cir. 2012); Beretta, 2018 WL 1876345, at *9. In the
Beretta case, the court found that the ‘301 Patent discloses a
single embodiment and applied the Mettler-Toledo rule. Id. In
this case, however, neither party has argued for a single
embodiment theory, and when asked at the hearing, counsel
disagreed with that part of the decision in the Beretta case.
Therefore, the court will assume, without further analysis, that
the Mettler-Toledo rule does not apply.

     6 Although 35 U.S.C. § 112(6) was replaced by § 112(f),
effective September 16, 2012, the pre-amendment version applies
here because the patent application was filed before that date.
Chrimar Holding Co., LLC v. ALE USA Inc., 732 F. App'x 876, 884
(Fed. Cir. 2018) (“Paragraph 6 of 35 U.S.C. § 112 was replaced
with 35 U.S.C. § 112(f) when the Leahy-Smith America Invents Act
(AIA), Pub. L. No. 112-29, 125 Stat. 284 (2011), took effect on
September 16, 2012. Because the applications resulting in the
asserted patents were filed before that date, we refer to the
pre-AIA version of § 112.”).


                                      9
        Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 10 of 35



“The court must first identify the claimed function. . . .               Then,

the court must determine what structure, if any, disclosed in the

specification corresponds to the claimed function.”            Williamson

v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015).

    In the Joint Statement, Steyr proposed that the phrase,

“means for supporting the trigger mechanism,” be construed as

follows:

    A multifunction metal part including any desired holes
    and pins mounted therein such that the trigger and
    trigger parts are all mounted on the multifunction
    metal part, and equivalents thereof.

    The function is to “support” or mount the trigger
    mechanism. Referring to the specification and
    drawings, the structure identified to support the
    trigger mechanism is the multifunction metal part
    including holes and pins mounted therein.7

    Sig Sauer proposes that the phrase be construed as follows:

“(1) means - a hole or other type of recess (2) function: for

supporting the trigger mechanism — capable of securing at least

one trigger component by receiving an insert.”




    7  For purposes of its claim construction brief, however,
Steyr argues that the term should be construed using only the
first paragraph, omitting the paragraph that addresses function.
Steyr nevertheless states that “the function is clearly to
‘support’ or mount the trigger mechanism.” Based on the legal
requirements for construing a means-plus-function term, the
court understands Steyr’s briefing to support the two-paragraph
proposed construction in the Joint Statement and not to present
an amended proposed construction.

                                     10
           Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 11 of 35



       1.     Function

       The parties agree to some extent that the function of the

“means for supporting the trigger mechanism” is to support the

trigger mechanism.8         See also Beretta, 2018 WL 1876345, at *6.

They disagree about the meaning of “supporting”.              Sig Sauer

construes supporting to mean “capable of securing at least one

trigger component by receiving an insert.”             Steyr proposes that

supporting is synonymous with mounting.

       The specification states that “[a] trigger 20 is mounted in

a bearing pin 21, which is inserted in the multifunction part

10.”       Col. 2, ll. 52-53.     That description goes on to use

“mounted” and “supported” to explain the connections between the

multifunction metal part and the trigger mechanism.               It

concludes stating: “All the moving parts of the trigger

apparatus are thus connected to the multifunction part.”                Col.

2, ll. 60-61.        Therefore, the specification shows that

“supporting” includes mounting and connecting.


       2.     Structure

       The Detailed Description section of the patent

specification explains the structure for supporting the trigger




       Although Steyr proposes that the function be construed as
       8

“to ‘support’ or mount the trigger mechanism,” there seems to be
no dispute that the function is to support the trigger
mechanism.

                                        11
        Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 12 of 35



mechanism.    Col. 2, ll. 52-64; Col. 3, ll. 10-15.         That

structure includes pins that are mounted and inserted in the

multifunction metal through holes in the multifunction metal

part.

     Sig Sauer’s proposed construction, “a hole or other type of

recess,” claims only a single hole, which is contrary to the

holes described and shown in the specification, and does not

include the pins that are described in the specification.                It is

difficult to understand how a single hole or recess could

support the trigger mechanism without a pin or pins.            Therefore,

that construction does not correspond to the claimed function or

the structure identified in the specification.

     Steyr contends that the claimed structure is “[a]

multifunction metal part including any desired holes and pins

mounted therein such that the trigger and trigger parts are all

mounted on the multifunction metal part, and equivalents

thereof.”    Steyr’s proposed construction is taken from the

statement in the Detailed Description as follows: “The

description of an exemplary embodiment is not intended to limit

the invention in any way to a specific method of construction or

method of operation of a pistol.          Any desired holes and guides

can thus be applied to the multifunction part 10, at any desired

points.”     Col. 3, ll. 21-22 & col. 4, ll. 1-3.        Sig Sauer

objects to Steyr’s construction on the grounds that it

                                     12
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 13 of 35



improperly includes the multifunction metal part and fails to

define “equivalents”.


             a.   Multifunction Metal Part

    Sig Sauer contends that including multifunction metal part

in the construction is unnecessary because “it is already plain

that the ‘means’ at issue is part of the [multifunction metal

part] and causes improper redundancy in claim meaning.”             Doc. 46

at 15.     Steyr contends that the holes and pins described in the

specification cannot perform the function of support without the

multifunction metal part.

    Reference to the multifunction metal part does not cause

redundancy.       In Merck & Co., Inc. v. Teva Pharms. USA, Inc., 395

F.3d 1364, 1372 (Fed. Cir. 2005), which is cited by Sig Sauer,

the court explained that a narrow construction of the term

“about” to require exactitude would improperly render another

term in the claim superfluous.         That is not an issue here.

Multifunction metal part is construed as provided above, and

reference to that part in the context of the trigger mechanism

does not render either construction superfluous.


             b.   Equivalents

    Sig Sauer also objects to Steyr’s proposed construction on

the ground that it includes the phrase “and equivalents thereof”

without defining “equivalents”.         In support, Sig Sauer argues

                                      13
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 14 of 35



that the proposed construction would require, improperly, the

jury to construe “equivalents”.      Steyr responds that § 112(6)

includes equivalents and that determination of equivalents under

§ 112(6) and the doctrine of equivalents will be addressed in

the context of infringement.

    While some courts have decided not to include the term

“equivalents” in construing means-plus-function claims, despite

the mandatory language in the statute, neither the Supreme Court

nor the Federal Circuit has addressed the issue.         See, e.g.,

Northpeak Wireless, LLC v. 3Com Corp., 2015 WL 5117020, at *7,

n.6 (N.D. Cal. Aug. 28, 2015) (citing cases).         In any event,

whether an accused device is equivalent to the claimed structure

under § 112(6) is a factual determination that is first

addressed, when appropriate, in the context of infringement.

See Odetics, Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1266-68

(Fed. Cir. 1999).    As a result, it appears to be immaterial

whether “and equivalents thereof” is included as part of the

construction of a means-plus-function claim term.         See Keurig

Green Mountain, Inc. v. Touch Coffee & Beverages, LLC, 2017 WL

2960517, at *16 (D. Mass. July 11, 2017).


    3.   Construction

    Therefore, the phrase “means for supporting the trigger

mechanism” is construed as follows:


                                   14
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 15 of 35



     Function:    To support the trigger mechanism and to connect

it to the multifunction metal part.

     Structure:   Pins and corresponding holes in the

multifunction metal part, and equivalents thereof.


C.   A Transverse Hole Which Receives a Shaft for Connecting the
     Housing and the Multifunction Metal Part Together

     In the parties’ Joint Statement, they identify the disputed

limitation as “a transverse hole which receives a shaft for

connecting the housing and the multifunction metal part

together.”   For purposes of its claim construction brief,

however, Steyr expands the limitation as follows: “said

multifunction metal part and housing are each provided with a

transverse hole which receives a shaft for connecting the

housing and the multifunction metal part together.”          Steyr

proposes that both of its versions of the disputed limitation be

construed to mean:

     A housing and multifunction metal part including
     aligned transverse holes dimensioned to receive a
     disassembly lever shaft, the disassembly lever shaft
     received in the transverse holes and the projection
     received in the housing recess together hold the
     multifunction metal part firmly in the housing.

     Sig Sauer addressed the disputed limitation as stated in

the parties’ Joint Statement.      It proposes that the phrase be

construed to mean:

     A hole, located on the left or right side of the
     housing, configured to receive a rod-shaped object in

                                   15
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 16 of 35



    order to connect the housing to the multifunctional
    metal part.

    Steyr contends that Sig Sauer’s proposed construction is

wrong because it describes a single hole instead of aligned

holes to receive the disassembly shaft and because of the broad

construction of the term “shaft”.       Conversely, Sig Sauer argues

that Steyr’s proposed construction improperly broadens the

meaning of “hole” and narrows the meaning of “shaft” to only a

disassembly lever shaft.


    1.   Scope of the Disputed Phrase

    Because the parties agreed in their Joint Statement that

the limitation in dispute was “a transverse hole which receives

a shaft for connecting the housing and the multifunction metal

part together,” that is the phrase the court will address for

claim construction.    The additional parts of Steyr’s restated

phrase and the related parts in the proposed construction are

not considered.   In particular, this disputed limitation does

not include “the projection received in the housing recess,”

which is part of another disputed limitation.


    2.   Hole or Holes

    The disputed limitation claims “a transverse hole.”            Steyr

interprets that phrase to mean “aligned transverse holes” to

connect the housing and the multifunction metal part together.



                                   16
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 17 of 35



Sig Sauer proposes a construction for “a hole” as a hole that

receives a shaft to connect the housing to the multifunction

metal part.

    The claim states that “the multifunction metal part and the

housing are each provided with a transverse hole.”         Col. 4, ll.

13-14 (emphasis added).     As such, the patent claims aligned

transverse holes on the housing and the multifunction metal part

to receive a shaft for holding the multifunction metal part in

the housing.


    3.   Shaft

    As used in the claim, the term “shaft” is the mechanism

“for connecting the housing and the multifunction metal part

together.”     Steyr proposes to limit the meaning of “shaft” to a

“disassembly lever shaft,” which is discussed in the patent

specification.    Sig Sauer proposes that “shaft”, as used in the

claim, must be construed based on its plain and ordinary meaning

and, therefore, could be any “rod shaped object.”

    Steyr does not argue that it provided a definition of

“shaft” in the specification that limits its meaning to

“disassembly level shaft.”     As such, Steyr does not attempt to

show that it was acting as its own lexicographer for purposes of

the meaning of “shaft”.     See, e.g., Barkan Wireless Access

Techs., L.P. v. Cellco P’ship, --- Fed. Appx. ---, 2018 WL


                                   17
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 18 of 35



4151281, at *2 (Fed. Cir. Aug. 29, 2018) (discussing stringent

requirements for defining a disputed term).

    “Claim construction seeks to ascribe the ‘ordinary and

customary meaning’ to claim terms as a person of ordinary skill

in the art would have understood them at the time of invention.”

MasterMine Software, Inc. v. Microsoft Corp., 874 F.3d 1307,

1310 (Fed. Cir. 2017) (quoting Phillips, 415 F.3d at 1312-14).

“In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily

apparent even to lay judges, and claim construction in such

cases involves little more than the application of the widely

accepted meaning of commonly understood words.”         Phillips, 415

F.3d at 1314.   In other cases, however, “determining the

ordinary and customary meaning of the claim requires examination

of terms that have a particular meaning in a field of art” which

requires judges to examine “the words of the claims themselves,

the remainder of the specification, the prosecution history, and

extrinsic evidence concerning relevant scientific principles,

the meaning of technical terms, and the state of the art.”             Id.

(internal quotation marks omitted).


          a.    Term of Art

    Steyr argues that a “disassembly lever shaft” is a term of

art that was known to those of ordinary skill in the art of


                                   18
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 19 of 35



pistols at the time of the invention.          For that reason, Steyr

contends, a person of ordinary skill in the art of pistols would

understand that the shaft claimed for connecting the

multifunction metal part and the housing was a disassembly lever

shaft.

    Whether a person of ordinary skill in the art would

understand “shaft” to mean “disassembly lever shaft” is not

readily apparent to the court.         Steyr did not provide any

extrinsic evidence, such as an opinion from an expert, to show

what a person skilled in the art of pistols would understand the

term to mean.      Instead, Steyr simply relies on the statements of

counsel that a person skilled in the art of pistols would

understand that “shaft” means “disassembly lever shaft.”              The

court does not accept counsel’s representations as appropriate

extrinsic evidence in this case.


             b.   Shaft as Disclosed in the ‘301 Patent

    Steyr also argues that because the specification only

discloses a disassembly lever shaft, “shaft” as used in the

claim means “disassembly lever shaft.”          Steyr acknowledges that

limitations cannot be imported from the specification to the

claim but argues that instead it is using the specification to

show what a person of ordinary skill in the art would




                                      19
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 20 of 35



understand.    See Phillips, 415 F.3d at 1320.      Sig Sauer

disagrees.

    A person of ordinary skill in the art “is deemed to read

the claim term not only in the context of the particular claim

in which the disputed term appears, but in the context of the

entire patent, including the specification.”        Phillips, 415 F.3d

at 1313.     On the other hand, ordinarily the court cannot import

limitations from embodiments described in the specification into

the claim terms.     Id. at 1320.    Therefore, “it is not enough for

a patentee to simply disclose a single embodiment or use a word

in the same manner in all embodiments, the patentee must clearly

express an intent to redefine the term.”        Thorner v. Sony

Computer Entmm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012)

(internal quotation marks omitted).

    In contrast, “‘[w]hen a patent . . . describes the features

of the ‘present invention’ as a whole, this description limits

the scope of the invention.’”       Regents of Univ. of Minn. V. AGA

Med. Corp., 717 F.3d 929, 936 (Fed. Cir. 2013) (quoting Verizon

Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed.

Cir. 2007)).    That is, a patent’s use of specific language to

describe “the present invention” or “this invention” in the

specification is evidence that the claim is so limited.

Verizon, 503 F.3d at 1308; Shire LLC v. Abhai, LLC, 219 F. Supp.

3d 241, 245 (D. Mass. 2016).        Stated in other words, a patentee

                                     20
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 21 of 35



may disavow or disclaim a broader meaning of a claim term “based

on clear and unmistakable statements by the patentee that limit

the claims, such as ‘the present invention includes . . .’ or

“the present invention is . . .,’ or ‘all embodiments of the

present invention are . . . .’”      Packing Techs., LLC v. Garmin

Int’l, Inc., 778 F.3d 1021, 1024 (Fed. Cir. 2015).

    In the Summary of the Invention, the ‘301 patent summarizes

the invention without reference to the “shaft” or “disassembly

lever shaft.”    Col. 1, ll. 47-51.      Further on, the patent

states: “In the case of a pistol having a disassembly lever

shaft which is mounted transversely in the housing, the

multifunction part in an advantageous development has a hole,

which holds the disassembly lever shaft and thus produces the

connection between the housing and the multifunction part.”

Col. 1, ll. 62-67.    Then, the patent states: “The multifunction

part is thus connected to the housing without any specific

fastening means.”    Col. 1, l.67-Col. 2, l.1.      Taken together,

those statements suggest that using a disassembly lever shaft is

only one embodiment of the invention.       Steyr does not point to

language that shows the invention is limited to a pistol with a

disassembly lever shaft.

    Given Steyr’s use of the broader term “shaft” in the claim,

the court cannot limit that term to “disassembly lever shaft”

based on the use of that more limited term, as an example, in

                                   21
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 22 of 35



the specification.       See AIP Acquisition LLC v. Cisco Sys., Inc.,

714 Fed. Appx. 1010, 1016 (Fed. Cir. 2017) (citing Phillips, 415

F.3d at 1320).


             c.   Prosecution History

     Steyr also represents that its proposed meaning of “shaft”

is supported by an amendment to the patent dated December 1,

2000, which included Claims 2 and 3 in Claim 1.            Specifically,

Steyr quotes the applicant’s statement on page 4 of the

amendment but misleadingly adds “[disassembly lever]” to modify

shaft.     Because the cited part of the amendment actually says

“shaft” and not “disassembly lever shaft,” the amendment does

not show that shaft means disassembly lever shaft as Steyr

represents.

     Sig Sauer shows that Steyr used the term “disassembly lever

shaft” in claims of other related patents, a German patent with

a filing date of August 4, 1999,9 and a patent application in a


     9   Doc. 46-3 at SIG002721:

          1. A handgun comprising a housing made of
     plastic, a slide containing a barrel and a lock guided
     longitudinally relative to the housing and a trigger
     mechanism, and with a disassembly lever shaft mounted
     transversely in the housing, wherein a single
     multifunctional metal part is inserted removably into
     the housing, and on which part, guides for the slide
     are formed, characterized in that the elements (20,
     22, 26) of the trigger mechanism are mounted and/or
     guided in the multifunctional part (10), and in that
     the multifunctional part (10) has a bore (15), which

                                      22
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 23 of 35



European Patent Office Opposition proceeding dated July 12,

2006.10   Based on the claims shown there, Sig Sauer argues that

when Steyr intended to limit a shaft to a disassembly lever

shaft, it used that specific language.       While the cited

extrinsic evidence supports Sig Sauer’s argument, that evidence

is not necessary to construe “shaft” without the limitation of

“disassembly lever shaft.”


     4.    Construction

     Therefore, the disputed phrase, “a transverse hole which

receives a shaft for connecting the housing and the




     receives the disassembly lever shaft (14) and thereby
     creates the connection between the housing (1) and the
     multifunctional part (10).

     10   Doc. 46-9 at SIG002732:

     Independent claim 1 of the sole remaining application
     of 11/14/2006 reads: “A pistol comprising a housing
     made of plastic, a barrel slide containing a barrel
     and a breech lock guided longitudinally relative to
     the housing and a trigger mechanism, wherein a single
     multifunctional part (10) made of metal with a bore
     (15) is inserted removably in the housing (1), and on
     which, the guides (34, 35) for the barrel slide (2)
     are formed, and in which all movable elements (20, 22,
     26) of the trigger mechanism are mounted and/or
     guided, characterized in that the pistol has a per se
     known disassembly lever shaft (14) mounted
     transversely in the housing, whereby the bore (15)
     receives the disassembly lever shaft (14) and thus
     establishes the connection between the housing (1) and
     the multifunctional part (10).”



                                    23
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 24 of 35



multifunction metal part together,” is construed as follows:

Transverse holes in the housing and in the multifunction metal

part that are aligned to receive a shaft, which is not limited

in shape, type, or kind, to connect the housing and the

multifunction part together.


D.   “A Rear Wall Which Is Provided with a Recess for Receiving
     a Projection”

     Once again, having agreed to the disputed limitation as

stated in the parties’ Joint Statement, Steyr expands the

disputed limitation for purposes of its claim construction

brief.     Steyr now identifies the disputed limitation as “the

housing has a rear wall which is provided with a recess for

receiving a projection on the multifunction metal part.”

Steyr’s proposed construction is:

     The multifunction metal part is provided with a
     projection which engages in a recess in the rear wall
     of the housing for the purpose of removably inserting
     the multifunction metal part into the housing, the
     disassembly lever shaft received in the transverse
     holes and the projection received in the housing
     recess together hold the multifunction metal part
     firmly in the housing.

Sig Sauer uses the original and agreed disputed limitation and

proposes the following construction: “The backmost wall of the

housing which contains a hollow area, formed by an indent, hole,

or cut-out, which hollow area is configured to receive an

insert.”


                                      24
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 25 of 35



    Steyr’s proposed construction restates the claim language

without providing any additional explanation as to the meaning

of the limitation or its component terms but adds its

construction of “shaft” as a disassembly lever shaft, which has

been rejected.   Steyr otherwise argues that the terms

“projection” and “recess” are common terms and have their

ordinary meanings.

    Sig Sauer proposes that “rear wall” be construed as the

“backmost wall” and that “recess” be construed as “a hollow

area, formed by an indent, hole, or cut-out” that “is configured

to receive an insert.”    As such, Sig Sauer apparently proposes

that “recess” be construed to mean “hollow area” that is “formed

by an indent, hole, or cut-out” and that “projection” be

construed to mean “insert”.     In support, Sig Sauer states that

at the time of the invention claimed in the ‘301 Patent, based

on a dictionary definition, “recess” meant “a cavity, gap, or

space.”   Sig Sauer cites generally to the patent to support the

other constructions it proposes.        The terms “rear wall,”

“recess”, and “projection” are not defined in the specification

and are not limited by any further explanation or description.

    In Beretta, Steyr argued that the terms used in the

limitation were commonly understood and did not require

construction.    2018 WL 1876345, at *12.       The court agreed with

Steyr that the meaning of the phrase was “clear on its face” and

                                   25
       Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 26 of 35



did not require construction.       Id. at *13.    Sig Sauer provides

no persuasive support for the limiting construction it proposes.

     The court concludes that the phrase “a rear wall which is

provided with a recess for receiving a projection” is

sufficiently clear that it does not require construction.


E.   “Control Means for Locking Said Barrel in the Barrel Slide”

     Steyr restates the disputed limitation as “the

multifunction metal part includes control means for locking said

barrel in the barrel slide.”       Its proposed construction is:

     A bridge which spans the sides of the multifunction
     metal part, and equivalents thereof.

     With respect to the limitation “control means for
     locking said barrel in the barrel slide” the function
     is to lock the barrel shown in in Fig. 1 as reference
     numeral 3 in the barrel slide, reference numeral 2.
     Referring to the specification and drawings, the
     structure identified to lock the barrel in the barrel
     slide is a bridge 33 provided on the multifunction
     metal part.

Sig Sauer proposes that the limitation be construed as follows:

     (1) means: “control means” – a bridge-like portion of
     the multifunction metal part designed to engage a
     portion of a barrel

     (2) function: “locking said barrel in the barrel
     slide” – indefinite.

     The disputed limitation is a means-plus-function limitation

that is construed under § 112(6).        As stated above, that

construction process requires the court to identify the function




                                    26
         Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 27 of 35



and determine what corresponding structure, if any, is disclosed

in the patent.


    1.      Function

    The parties appear to agree that the claimed function of

the disputed limitation is to lock the barrel in the barrel

slide.     See also Beretta, 2018 WL       1876345, at *11.     Sig Sauer,

however, contends that the claimed function is indefinite

because, as the mechanism works, the barrel slide actually

controls or contributes to control the barrel.

    Sig Sauer has not made it clear what effect its theory of

indefiniteness would have on claim construction.            The issue of

indefiniteness pertains to patent validity.           See Teva Pharms.

USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1340-41 (Fed. Cir.

2015) (discussing requirement of definiteness under § 112(2)).

For that reason, the court will not consider whether the claimed

function is indefinite for purposes of claim construction.

    Therefore, the function of the control means is to lock or

contribute to lock the barrel in the barrel slide.


    2.      Structure

    The parties appear to agree that the corresponding

structure is the bridge identified as “33” in Figures 5 and 6.

Steyr proposes that the corresponding structure be construed as

“a bridge 33 provided on the multifunction metal part.”             Sig

                                      27
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 28 of 35



Sauer construes the structure as “a bridge-like portion of the

multifunction metal part designed to engage a portion of a

barrel.”   The material difference between their proposed

constructions is whether or not the bridge, which is the control

means for locking the barrel, is a permanent part of the

multifunction metal part.11


           a.    Specification

     There are two references to the bridge “33” in the

specification.    “In FIGS. 4, 5, 6, the multifunction part 10 . .

. comprises a right-hand and left-hand side part 30, 31, which

are connected to one another via a first bridge 32, a second

bridge, 33 (which, at the same time, is the control means for

locking the barrel 3) and, at the rear, by a third bridge, 36.”

Col. 2, ll. 65-68 & Col. 3. ll. 1-3.       In the Summary of the

Invention section, the patent also states that “[i]n the case of

a pistol having a barrel which can be locked in the barrel

slide, the invention achieves a further simplification in that

the control means for locking are [sic] formed on the

multifunction part.”     Col. 2, ll. 11-14.

      The multifunction metal part is “[a] single, one-piece,

part of a pistol.”     Therefore, because the multifunction metal


     11As noted above, although Sig Sauer also contends that the
function of the bridge is indefinite, the court will not address
that theory at this time.

                                   28
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 29 of 35



part without any attachments includes the bridge, which is the

control means for locking the barrel, the bridge must be part of

the single one-piece multifunction metal part, not a removable

attachment.    In addition, the statement that the bridge is

“formed on the multifunction part” supports Sig Sauer’s proposed

construction that the bridge, as claimed, is a permanent part of

the one-piece multifunction metal part.


          b.   Prosecution History

     In further support, Sig Sauer contends that Steyr is

estopped from claiming a removable structure based on the

prosecution history of the ‘301 Patent.12       Steyr responds that

the prosecution history estoppel doctrine Sig Sauer cites, Festo

Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., Ltd., 535 U.S.

722, 733-34 (2002), applies only in the context of the doctrine

of equivalents.   As is noted above, the application of the

doctrine of equivalents and equivalents under § 112(6) is part

of an infringement analysis, not claim construction, and will

not be considered here.




     12Sig Sauer states: “Steyr may argue that an ‘equivalent’
to a non-removable bridge is a removable bridge. That argument
must be rejected, however, because Steyr disclaimed such
removable structures as possible equivalents during prosecution
of the ‘301 patent.” Doc. 46, at *21. As such, Sig Sauer is
attempting to draw an equivalents analysis into claim
construction.

                                   29
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 30 of 35



    Instead of prosecution history estoppel, Sig Sauer may have

intended to restrict the meaning of the limitation through

prosecution history disclaimer, which uses “the same general

tenets” as prosecution history estoppel but applies to claim

construction.   Trivascular, Inc. v. Samuels, 812 F.3d 1056, 1063

(Fed. Cir. 2016).    For disclaimer to apply, however, evidence of

a restriction on claim scope cannot be ambiguous and instead

must be clear and unequivocal.      Omega Eng’g, Inc. v. Raytek

Corp., 334 F.3d 1314, 1323-25 (Fed. Cir. 2003); see also

Intellectual Ventures LLC v. T-Mobile USA, Inc., 902 F.3d 1372,

1378 (Fed. Cir. 2018) (“Disavowal is an exacting standard under

which it must be established that the patentee demonstrated an

intent to deviate from the ordinary and accustomed meaning of a

claim term through expressions of manifest exclusion or

restriction, representing a clear disavowal of claim scope.”

(internal quotation marks omitted)).       Further, the party seeking

to invoke prosecution history disclaimer bears the burden of

showing “a clear and unmistakable disclaimer that would have

been evident to one skilled in the art.”        Trivascular, 812 F.3d

at 1063-64.

                i.   ‘301 Patent

    Sig Sauer argues that Steyr disclaimed or disavowed

removable structures for locking the barrel during the

prosecution of the ‘301 Patent.      Specifically, Sig Sauer relies

                                   30
        Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 31 of 35



on the interaction between the Patent Examiner and Steyr

following the First Office Action, when all four claims were

rejected as indefinite and as being anticipated.           The claims

were rejected by the Examinaer as being anticipated by

“Schmitter et al.” because, among other things, the Schmitter

patent disclosed a pistol with “d) a multifunction metal part,

70;” and “i) means for locking, 130.”13         Doc. 46-10, p. 43, SIG

1560 (Office Action Summary, mailed on 09/29/2000).

       Steyr requested and was granted an interview with the

Patent Examiner.     The Interview Summary notes state that, among

other topics, the participants “[m]entioned items 70 and 130 in

combination (in Schmitter et al.).”         Based on that evidence, Sig

Sauer states: “This must mean that the Examiner and Steyr

discussed that elements 130 (unlock block) and 70 (rails) in

Schmitter are separate and removable elements in connection with

the question of whether the claims in Steyr’s application,

including claim 4, were anticipated by Schmitter.”            Doc. 46, at

*23.    Sig Sauer continues on to show that the claims were

combined and that Steyr added the term “control” to describe the




       Sig Sauer also refers the court to two figures in U.S.
       13

Patent Number 5,669,169, with Schmitter, et al. listed as
inventors. Despite the Patent Examiner’s statement in the
Office Action, Sig Sauer represents that the Examiner’s
reference to “70” was to “rails” and the reference to “130” was
to an “unlock block” shown in that patent.

                                     31
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 32 of 35



means for locking the barrel.      Sig Sauer argues that the

amendment disavowed a removable means for locking the barrel.

     As presented, Sig Sauer’s theory, at best, demonstrates

wishful thinking.     Nothing in the cited exchange and amendment

provides clear and unequivocal evidence of Sig Sauer’s theory

that the claim scope was restricted.       Therefore, Sig Sauer has

not carried its burden based on the cited exchange with the

Patent Examiner and the subsequent amendments to show

prosecution history disclaimer.


                ii.    German Proceeding

     Sig Sauer also asserts that Steyr disclaimed a removable

bridge during a later prosecution of a related German patent

application, DE 299 24 790 U1, for a handgun with a housing made

of plastic.14   Specifically, Sig Sauer argues that one of its

affiliates opposed that application based on an existing gun,

Kel-Tec P11, and that Steyr responded that the challenged claim

was not invalid because the removable pin in the cited gun was

not a control means and was not a permanent part of the


     14Acourt may consider extrinsic evidence for purposes of
claim construction, although it is of less importance than the
intrinsic evidence. Phillips, 415 F.3d at 1317-19. The Federal
Circuit has at times considered foreign patent proceedings of
related patents to construe patent terms, as long as that
evidence is consistent with the intrinsic evidence. See
Gillette Co. v. Energizer Holdings, Inc., 405 F.3d 1367, 1374
(Fed. Cir. 2005); Alloc, Inc. v. Unilin Décor N.V., 2007 WL
5704047, at *17 (E.D. Wisc. Mar. 6, 2007).

                                   32
      Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 33 of 35



multifunction metal part.     In response, Steyr states that

evidence pertaining to foreign patent proceedings is extrinsic

and that it did not disclaim any scope of the ‘301 Patent in the

German proceeding.

     The cited statement in the German proceeding is at best

open to interpretation.     In this case, claim construction can be

based on the intrinsic evidence.        As is explained above, the

specification establishes that the bridge claimed in the ‘301

Patent is a permanent part of the multifunction metal part and

is not removable.    For purposes of claim construction, no more

is necessary.


     4.    Construction

     Therefore, the disputed limitation, “control means for

locking said barrel in the barrel slide,” is construed as

follows:

     The function is to lock or contribute to lock the barrel in

the barrel slide.

     The corresponding structure is a bridge that is an

integral, inseparable part of the one-piece multifunction metal

part and extends from the right-hand to the left-hand sides of

the multifunction metal part, and equivalents thereof.15


     15To the extent Sig Sauer asks the court to impose a
further limitation that the corresponding structure cannot
include a removable pin, that is beyond the scope of the claim

                                   33
       Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 34 of 35



                                Conclusion

     For the foregoing reasons, the disputed limitations in

claim 1 of the ‘301 Patent are construed as follows:



1.   “Multifunction metal part”

     A single, one-piece metal frame that serves multiple

functions.



2.   “Means for supporting the trigger mechanism”

     Function:    To support the trigger mechanism and to connect

it to the multifunction metal part.

     Structure:    Pins and corresponding holes in the

multifunction metal part, and equivalents thereof.



3. “A transverse hole which receives a shaft for connecting the

housing and the multifunction metal part together”

     Transverse holes in the housing and in the multifunction

metal part that are aligned to receive a shaft, which is not

limited in shape, type, or kind, to connect the housing and the

multifunction part together.




construction analysis and may be addressed, if appropriate, in
the context of infringement with respect to equivalent
structures.

                                    34
       Case 1:17-cv-00483-JD Document 49 Filed 12/19/18 Page 35 of 35




4. “A rear wall which is provided with a recess for receiving a

projection” is sufficiently clear that it does not require

construction.



5. “Control means for locking said barrel in the barrel slide.”

      The function is to lock or contribute to lock the barrel in

the barrel slide.

      The corresponding structure is a bridge that is an

integral, inseparable part of the one-piece multifunction metal

part and extends from the right-hand to the left-hand sides of

the multifunction metal part, and equivalents thereof.

      SO ORDERED.


                                   __________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge


December 19, 2018

cc:   Laura L. Carroll, Esq.
      Glenn T. Henneberger, Esq.
      Eric G. J. Kaviar, Esq.
      Michael J. Persson, Esq.
      Robert R. Baugh, Esq.




                                    35
